 In the Matter Of ST. JOSEPH LEAD COMPANYandUNITEDSTEELWORK-ERS OF AMERICA, CIO. ,Case No.' 3-R 1015.Decided October 12, 1945Cullen,Morris, Reynolds and Tripp,byMr. George S. Tripp,o1Watertown, N. Y., andMr. R. J. Mechin,of Belmont, N. Y., for theCompany.-Mr. Adron Coldiron,of Tupper Lake, N. Y., for the CIO.- ,Mr. John J. Walsh,of Utica, N. Y., for the AFL.Miss Helen. Hart,of counsel to'the Board.DECISIONANDDIRECTION OF-ELECTION 'STATEMENT OF THE CASEUpon a petition. duly filed by United Steelworkers of America,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees ofSt. Joseph Lead Company, Balmat, New York, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon,due notice before Eugene von Wellsheim, TrialExaminer.At the commencement of the hearing, the Trial Exam-iner granted a ,motion to. iiitervene made by Federal Labor UnionNo. 21305, AFL, herein called the AFL. The hearing 'was held atGouverneur, ;New York, on August 14, 1945. The `Company, tlie,CIO, and the AFL appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the' issues.The Trial Examiner's-rulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.IUpon, the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSt. Joseph Lead Company, a New York corporation, operates twomines, one at Edwards, New York, and the other at Balmat, NewR4 N L R B , No. 25.,1115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, where it extracts zinc, refining it in the mills located at thesurface of each of the mines.Both-the mines and the mills at Ed-wards and Balmat are involved in this proceeding.From August1, 1944, until August 1, 1945, the Company used raw materials valuediri excess of $200;000, of, which 75 percent was shipped to the Com-pany from points outside` the State 'of New York.During the sameperiod, it mined and milled, materials valued in excess of $500,000, ofwhich more than 95 percent was transported to points -outside theState of New York.'_,11,engaged in commerce within the meaning of the National Labor Rela-tionsAct: i]'. if, ,r i.. ,.II:THE ORGANIZATIONS' INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is d1abor' organization admitting to mem-bership employees of the CompanyYeration of Labor, is a labor organization admitting to membershipemployees of'the_Company:IIII.THE"'QIIESTION) CONCERNING REPRESENTATIONIn 1938, the Company began bargaining with the AFL as the repre-sentative'of employees of-the BalmatBetween,1938 and 1942the bargaining unit was gradually ^expaiided,and in 1942 the Com-pany and the,AFL signed a collective bargaining agreement coveringboth.mine and,surface employees i at the Company's-Balmat operations.The AFL,continued to represent the 'employees-in, this unit until:July 25, 1944;when it negotiated two written con-tractswith the Company,,-one covering.employees at the mines at-Edwards and Balmat, and the other covering the Company's surface'plant employees at these two locations.These.contracts,effective as of,August 2, 1944,were to continue-in force until August 2,'1945, andremain operative,for another year thereafter,unless terminated bywritten notice by either party 30,days prior to that date'.In addition,a supplementary agreement,governing wages at all the Edwards and,Balmat, operations,was executed on the same day, effective-for thesame period,and containing the same termination provision found inthe basic 1944 contracts.On June 1,'1945, the Wage and Hour Divi-sion of the Department of Labor began,an investigation of certain ofthe Company'swage rates'This investigation was not concluded atthe time of,the hearing.1`The Company's division manager testified that the figuring of base rates where bonuseswereinvolvedand the wages paid to certain foremen were the matters under investigation.N iST. JOSEPH LEAD COMPANY117On June 18, 1945, the CIO, by letter to the Company, requested rec-ognition as bargaining agent for the production and maintenance em-ployees at Edwards and Balmat. The Company, in reply, refused torecognize the CIO until the latter had been certified by the Board.The AFL notified the Company 30 days prior to the 1945-anniversarydate of the 1944 contracts of itsdesirefor changes in the agreements,in accordance with their termination provisions.The AFL concedes that the 1944 contracts do not bar this proceed-ing,2 but it contends that the investigation by the Wage and HourDivision of the Labor Department precludes a determinationof repre-sentatives at_this time.The Companyassumes a neutralposition re-garding this issue.We find no merit in the AFL's contention. It istrue that the Board has refused to proceed to a determination of rep-resentativesin some caseswhere proceedings were pending before theNational War Labor Board.3 But the Wage and Hour Division investi-gation is in no way comparable to such proceedings, and the considera-tions which have led us'to defer determinations of representatives whenmatters were before the National War Labor Board are not'present inthe instant case.Assuming, however, that the investigation is of thesame effect as proceedings before the National War Labor Board, dis-missal of the CIO's petition is not warranted.For at the time of theWage and Hour Division investigation, the AFL was not a newly rec-ognized or newly certified bargaining agent, having represented em-ployees of the Company for 7 years and having obtained for themsubstantial collective bargaining benefits 4Accordingly, we find thatthe investigation of the Wage and Hour Division of the Labor De-partment does not bar a present determination of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate 5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO, contends that the following unit is appropriate : all pro-duction and maintenance employees of the Company's operations, at2Quite obviously theydo not.SeeMatter of Craddock-Terry Shoe Corp.,55 N. L. R. B:1406,Matterof AmericanWoolenCompany (Webster Mills),57'N. L. R B. 647.3 SeeMatterof Allis-Chalmers Manufacturing Company,50 N. L R. B 306 ;Matter ofKennecott Copper Corporation,51 N L. R B 1140.4SeeMatterof Aluminum Company of America,58 N. L. R.B. 24;Matter'of Foster-Grant Co., Inc,54 N L. R. B 802-6The Field Examiner reportedthat the CIOsubmitted 135 authorization cards ; thatthe names of 128 persons appearing on the cardswerelisteds pay roll ofJune 23, 1945 ; that the AFL reliedon its contracts as evidence of interest;and that therewere 196 employees in the allegedappropriate unit. 418DECISIONS OF NATIONAL LABOR- RELATIONS BOARDEdwards,and,Balmat, including all-warehouse clerks, (both surfaceand mine warehouses),' surveyors, the assistant eil ineer, the 'headblacksmith, and the head painter,' but excluding office and salariedexecutives, and all'other supervisory employees.The 'AFL and theCompany are in agreement with the CIO,as to the-scope of the unit,but the Company would exclude the 'assistant engineer as a supervisoryemployee.-,-The AFL takes no.position in regard to this employee.The assistant engineer works directly under the mining engineerof the Balmat plant and-assists him in laying out work. The assist-ant does some surveying jobs and he directs the work of two surveyorswho are under him. The surveyors frequently require assistance fromveyors, are supervised by the assistant engineer.He has authority torecommend discharges or changes in the' position of the surveyorsand, in the absence of the mining engineer, he has the power to hire,or !discharge these men on his own initiative. 'Since the assistantengineer appears to possess supervisory authority within the mean-ing of our customary definition, we shall exclude him from the unit.We find that all production and maintenance employees of theCompany's operations at Edwards and Balmat, including mine andsurface warehouse - clerks, surveyors, the head blacksmith, and thehead -painter, but excluding -office and salaried employees, temporaryemployees, bosses, the assistant engineer, foremen, superintendents,Executives, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes' in thestatus of employees, or effectively recommend 'such action, constitutea ,unit appropriate for-the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.--V.THE DETERMINATION -OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the'employees in the appropriate unit who were employed during the pay-roll period immediately preceding the, date of the Direction of Electionh rein,''subject to the limitations and additions set forth in the Direc-tion.'---4e The record reveals that neither the head blacksmith nor the head painter possessessupervisory.authority within the meaning of our customary definition,and that they havebeen covered by contracts between the AFL and the Company.7There-are 13 temporary employees aN hose employment, the parties anticipated, wouldterminate in September or October 1945._ ST. JOSEPH LEAD COMPANY119DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article , III, Section 9, of National LaborRelations. Board Rules and Regulations-Series 3, as amended, it is,hereby,DIRECTED that,' as 'part of the investigation to ascertain representa-tives for, the purposes of collective bargaining with St. Joseph LeadCompany, Balmat, New York, an election by secret ballot'shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,-'among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during'said pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Steelworkers ofAmerica, CIO, or by Federal Labor -Union No. 21305, AFL, for thepurposes of collective bargaining, or by neither..'DIR.GERARDD.'REILLYtook no-part in the consideration of the aboveDecision and Direction of Election.